DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim(s) 1-3, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Gao 2020/02755579).
Regarding Claim 1; Gao discloses a liquid cooling apparatus of a data center (electronic rack liquid cooling system in data center—as set forth by abstract and para. 0002), comprising: a plurality of cooling channels to transport a liquid (liquid via channels including supply and return lines as set forth by para. 0018); a supply channel connected to the plurality of cooling channels to distribute the liquid to the plurality of cooling channels; a return channel connected to the plurality of cooling channels to collect the liquid from the plurality of cooling channels (as set forth by para.’s 0039-0040—whereas a rack manifold includes supply and return lines 225A/225B to distribute and collect liquid via primary loop channels connecting 421/422 at a first side of an LDU-402 contained and circulated the liquid therein and/or via secondary loop channels-426 connecting 423/424 of a second side of the LDU—as depicted by Fig.’s 4A or 4B); a fluid inlet port connected to the supply channel to supply the liquid from a cooling liquid source to the supply channel; a fluid outlet port connected to the return channel to return the liquid to the cooling liquid source (as constituted by a cooling source—para.’s 0005 and 0018 fluidly couples to the supply/return channels 225A/225B connects to inlet/outlet ports 421/422—as depicted by Fig. 4A or 4B or whereas the supply/return channels 225A/225B is thermally coupled to inlet/outlet ports 421/424); and a plurality of cold plates configured to contact a plurality of electronic components to remove heat generated by the electronic components through the liquid (cold plate(s)—430 configured to contact and remove heat from processor(s) or server blades(s)--411), wherein the plurality of cooling channels, the supply channel, the return channel, the fluid inlet port, the fluid outlet port, and the plurality of cold plates are integrated onto a plurality of stacked frames (as depicted by Fig.’s 4A or 4B—whereas LDU container-420 includes multiple pairs of supply return ports coupling multiple cold plates of a server blade stacked thereto—wherein the abstract discloses the server blade(s) are stacked and include cold plates and/or whereas the cold plates of multiple sever blades in server slots of a rack constitutes an integrated stack).  

Allowable Subject Matter
3.	Claims 11-20 are hereby deemed as allowed.

4.	Claims 2-10, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2; the liquid cooling apparatus of claim 1, wherein the fluid inlet port is configured to run through the plurality of stacked frames at a first side of the plurality of cooling channels to supply the liquid to the supply channel, and wherein the fluid outlet port is configured to run Atty. Docket No.: 209922.0660.0 (P626) 25through the plurality of stacked frame at a second side opposite the first side of the plurality of cooling channels to return the liquid.

Regarding Claim 4; Gao discloses the liquid cooling apparatus of claim 1, wherein the fluid inlet port is configured to run through the plurality of stacked frames at a first side of the plurality of cooling channels to supply the liquid to the supply channel, and wherein the fluid outlet port is configured to return the liquid from above the plurality of cooling channels.  

Regarding Claim 8; Gao discloses the liquid cooling apparatus of claim 1, wherein the plurality of cooling channels and the plurality of cold plates are integrated into a first frame of the plurality of stacked frames, and wherein one or more of the supply channel, the return channel, the fluid inlet port, or the fluid outlet port are integrated into a second frame of the plurality of stacked frames.  

Regarding Claim 9; Gao discloses the liquid cooling apparatus of claim 1, wherein the plurality of cooling channels are distributed over a plurality of the stacked frames.  

Regarding Claim 10; Gao discloses the liquid cooling apparatus of claim 1, wherein the supply channel comprises a trapezoid shape configured to evenly distribute the fluid to the plurality of cooling channels.


Response to Arguments
5.	Applicant's arguments filed 6/2/22 have been fully considered but they are not persuasive. Regarding Claim 1; the applicant argues on page 11 that Gao I (Gao 579’) does not anticipate claims 1-3 since Fig.’s 4A-4B is allegedly a block diagram and does not disclose a physical arrangement of parts; and nothing in the Fig.’s illustrate how the server blades, cold plates, LDU’s, plate heat exchangers etc arranged in an assembled device.  It is hereby assumed that the applicant states an assembled device to denote a liquid cooling apparatus; and the applicant already admits on page 11 that block diagram does indeed illustrate how the parts exchange signals, data, and fluid.  As such, the aforementioned structures is hereby configured to constitute contact and/or fluid connectivity therebetween as asserted; whereas the claims do not assert any particular structural attributes and/or location thereof to denote the channels, ports and/or integrated stacked frames such as i.e. conduit, quick connect couplings, direct physical contact etc and/or the attributes being disposed in any particular side, surface, or direction orientations.  The office hereby notes that Fig.’s 4A-4B explicitly depicts atleast one plausible association between parts and all corresponding disclosure which describe the invention described by Fig.’s 4A-4B must be considered and overcome by the applicant.  It is noted that para.’s 0039-0040 discloses the corresponding structure to constitute all supply, return, inlet, outlet, cooling channels, liquid line(s), liquid port(s), and tube(s), LDU containers and characteristics of the plate heat exchanger of the liquid cooling apparatus defined by the electronics rack and liquid cooling system thereof further defined by para.’s 0041-0044. The abstract also discloses the electronics rack includes an array of server blades in a stack, and each server blade including cold plate(s) associated with IT component(s), and thus if the server blades are arranged in stack then the cold plates thereof constitutes being integrated in the respective frames denoted by each server blade, whereas the server body having a cold plate is further depicted by Fig. 3.  Para. 0021 otherwise discloses the sever blades inserted into a number of server slots within the electronics rack, and thus the slots defined by the electronics rack constitutes may alternatively constitute respective frames which integrate each respective server blade and cold plate.  It is to be noted that ‘integrate’ is defined by Merriam Webster’s dictionary as: ‘to form, coordinate, or blend into a functioning or unified whole’. Which is not deemed to limit construction to any singular structural manner, and various interpretation are applicable for cold plates integrated onto stacked frames. The intended language as argued by the applciant is hereby acknowledge, but as presented the assertion does not explicitly or wholly denote each of the cold plates contacts one frame, and other frame(s) are stacked on the one frame.  It is to be noted that the assertion does not otherwise exclude each respective cold plate stacked thereto each respective frame directly or indirectly, each cold plate being in fluid communication with each of the frames respectively, respective cold plates physically contact each respective frame thermally conductive therewith and/or the frames of server blades being stacked and each having a respective cold plate etc. The applicant has hereby failed to present any structural rationale as to why the disclosure of Gao I(Gao 579’) does not read on the claim language, as asserted.  Claim(s) 11-20 is deemed to remain as allowable in particular since the stacked frames are asserted in addition to the electronic racks, each server chassis and server(s) (i.e. whereby the frames are distinct thereto).  Claims 2-10 are hereby deemed as allowable subject matter.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835